MEMORANDUM2
Joseph Anthony Sterioti appeals his 24-month sentence following the revocation of his supervised release imposed for bank robbery, in violation of 18 U.S.C. § 2113. Counsel has filed a brief stating that he can identify no issues for review under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. Sterioti has not filed a pro se supplemental brief.
Because Sterioti has served his term of incarceration upon revocation, the appeal is moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (concluding that defendant’s challenge to his completed sentence was moot). We therefore lack jurisdiction over this appeal. See Spencer v. Kemna, 523 U.S. 1, 15, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Palomba, 182 F.3d at 1123.
The motion of counsel to withdraw is GRANTED and the appeal is DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.